Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
 
Detailed Action
	This action is in response to the papers filed April 15, 2021. 

Amendments
           Applicant's response and amendments, filed April 15, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-44, 46-47, 49-50, 55, 57-59, and 64-65, and amended Claims 48, 52-53, 63, and 66-69.

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative zymogen/protease variant is a pro-coagulant, as recited in Claim 55; and 
ii) the coagulation factor deficiency is a deficiency of Factor X, as recited in Claim 56.

	Claims 45, 48, 51-54, 56, 60-63, and 66-69 are pending and under consideration. 
	
Priority
This Application is a continuation of application 15/229,922 filed August 5, 2016, now U.S. Patent 9,896,676, which is a division of application 13/726,187 filed December 23, 2012, now U.S. Patent 9,410,137, which is a division of application 12/093,783 filed July 16, 2008, now U.S. Patent 8,383,386, which is a 371 of PCT/US2006/060927 filed November 15, 2006. Applicant’s claim for the benefit of a prior-filed application provisional application 60/736,680 filed November 15, 2005 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, 60/736,680 filed November 15, 2005, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of 60/736,680 is silent regarding the dosage range recited in instant Claims 60-61. 
Rather, support for the dosage amounts recited in Claims 60-61 may be found in PCT/US2006/060927 filed November 15, 2006 (pg 16, lines 8-10).
Accordingly, the effective priority date of Claims 60-61 is granted as November 15, 2006. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Allowable Subject Matter
1. 	Claims 60-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach or fairly suggest the use of Factor Xa variants comprising I235F, I235D, or I235G substitutions in methods to treat a hemostasis disorder, the method comprising administering intravenously the Factor Xa variants at least once a day at a dosage between about 10 to 500µg/kg.  
Uprichard et al (Blood Reviews 16:97-110, 2002; of record) is considered close prior art for having disclosed the Factor X replacement therapy may be administered at a dose of 5-25mL/kg of plasma (pg 106, col. 2). 
Louvain et al (WO 04/005347; of record) is considered close prior art for having disclosed the Factor X analogues may be administered at a dose of 5-25mg/L of plasma. 
However, Chromogenix (https://www.chromogenix.com/technology/international-units-and-enzyme-activity/factor-xa-and-x; last accessed September 18, 2020) evidences that there is no World Health Organization standard for Factor Xa for the International Units of Factor Xa that is an active therapeutic agent.
The instant specification discloses enzymatic activity values of Factor Xa variants comprising I235F, I235D, or I235G substitutions (Table 1).
Thus, it appears that Claims 60-61 are free of the prior art.

Claim Rejections - 35 USC § 101
2. 	The prior rejection of Claims 48, 52-53, and 63 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism, is withdrawn in light of Applicant’s amendment to the claim to recite “An isolated vector”, and “An isolated host cell”, which the Examiner finds persuasive.  

Claim Rejections - 35 USC § 112
The prior rejection of Claims 54, 56, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of Applicant’s arguments that the specification adequately describes therapeutically effective amounts of other Faxtor Xa variants for treating hematostasis disorders, and the present specification provides the activity of the instantly claimed Factor Xa variants (Table 1), and thus based on the teachings within the specification, the skilled artisan could determine the effective amount of the Factor Xa variant to provide a therapeutic effect in a hematostasis disorder to be treated, which the Examiner finds persuasive. 

4. 	The prior rejection of Claims 66-69 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims to recite dependency upon Claim 45, which the Examiner finds persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

5. 	Claims 45, 48, 51-54, 56, 63, and 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-9, 11, and 18-20 of U.S. Patent No. 10,106,786. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 45 and 66-68, ‘786 claims (claims 1-2) a Factor X/Factor Xa zymogen/protease variant in which position 16 of the chymotrypsin numbering system (syn. amino acids 235 (I235) of instant SEQ ID NO:1) is substituted for another amino acid (I235X), which allows for any of the other 19 amino acids, each of which is immediately recognized by the ordinary artisan, including the instantly recited I235F, I235D, and I235G. 
The instantly claimed Factor Xa variants are not limited to only the I235 amino acid substitutions, as evidenced by the instant specification (pg 3, lines 25-34). Thus, the genus of Factor Xa variants of the instant claims overlaps with the genus of Factor Xa variants of ‘786. 
‘786 discloses the written description of the reference full-length Factor X/Factor Xa zymogen/protease amino acid sequence of SEQ ID NO:2, which is identical to instant SEQ ID NO:1.
With respect to Claims 48 and 52-53, ‘786 claims (claims 11 and 17-18) an isolated nucleic acid, and expression vector encoding said Factor Xa variants. 
With respect to Claim 63, ‘786 claims (claims 19-20) a host cell comprising the nucleic acid and/or expression vector encoding said Factor Xa variants. 
With respect to Claims 51 and 54, ‘786 claims (claims 6-7) a method for treatment of a hemostasis related disorder in a patient in need thereof comprising administration of a therapeutically effective amount of the zymogen/protease in a biologically acceptable carrier, wherein the genus of hemostasis disorders (claim 8) are the same or substantially overlap with the instantly recited genus of hemostasis disorders.
With respect to Claim 56, ‘786 claims (claim 9) wherein said coagulation factor deficiency is a deficiency in factor X. 
Thus, the instant claims are directed to, encompassed by, and anticipated by, the patented claims of ‘786.
The scientific and technical concept of the isolated nucleic acid encoding the artisan’s Factor X variant, an expression vector comprising said nucleic acid, and host cell comprising said vector is/remains an obvious variant of the instant claims directed to the instantly recited Factor X variant, the instantly recited expression vector comprising said nucleic acid, and the instantly recited host cell comprising said vector, as such is mere common sense to the ordinary artisan per long-standing (syn. decades-old) molecular biology and gene expression vector. The type of Factor Xa variant mutation itself is not dispositive regarding the non-obviousness of long-standing, decades-old, common sense molecular biology technology for those of ordinary skill in the art.

Response to Arguments
Applicant argues that the claims of ‘786 are drawn to Factor Xa variants comprising a V17M substitutions.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant is factually incorrect. Only ‘786 claim 3 requires the V17M substitution. Independent Claim 1 does not. 

Applicant argues that the Examiner has failed to provide any reason why the skilled artisan would specifically combine the V17M mutation with one of the instantly claimed mutations. 
Applicant’s argument(s) has been fully considered, and is persuasive in part. While Claims 12 and 17-19 recite the isolated nucleic acid encoding a Factor X variant comprising V17M mutation, an expression vector, and host cell comprising the vector, the scientific and technical concept of the isolated nucleic acid encoding the artisan’s Factor X variant, an expression vector comprising said nucleic acid, and host cell comprising said vector is/remains an obvious variant of the instant claims directed to the instantly recited Factor X variant, the instantly recited expression vector comprising said nucleic acid, and the instantly recited host cell comprising said vector, as such is mere common sense to the ordinary artisan per long-standing (syn. decades-old) molecular biology and gene expression vector. Those of ordinary skill in the art would immediately recognize that the instantly recited Factor Xa variants must be encoded by an isolated nucleic acid molecule, and that to express said Factor Xa variant in the artisan’s desired host cell, one would use an expression vector comprising said nucleic acid molecule. The type of Factor Xa variant mutation itself is not dispositive regarding the non-obviousness of long-standing, decades-old, common sense molecular biology technology for those of ordinary skill in the art.

Applicant argues that the instantly recited Factor Xa variants are different than the Factor Xa variants of ‘786.
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘786 claims (claims 1-2) a Factor X/Factor Xa zymogen/protease variant in which position 16 of the chymotrypsin numbering system (syn. amino acids 235 (I235) of instant SEQ ID NO:1) is substituted for another amino acid (I235X), which allows for any of the other 19 amino acids, 

6. 	Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-9, 11-12, and 18-20 of U.S. Patent No. 10,106,786, as applied to Claims 45, 48, 51-54, 56, 63, and 66-68 above, and in further view of Scott et al (U.S. 2004/0034336). Although the claims at issue are not identical, they are not patentably distinct from each other. 
As discussed above, ‘786 claims (claims 1-2) a Factor X/Factor Xa zymogen/protease variant in which position 16 of the chymotrypsin numbering system (syn. amino acids 235 (I235) of instant SEQ ID NO:1) is substituted for another amino acid (I235X), which allows for any of the other 19 amino acids, each of which is immediately recognized by the ordinary artisan, including the instantly recited I235F, I235D, and I235G. 
The instantly claimed Factor Xa variants are not limited to only the I235 amino acid substitutions, as evidenced by the instant specification (pg 3, lines 25-34). Thus, the genus of Factor Xa variants of the instant claims overlaps with the genus of Factor Xa variants of ‘786. 
‘786 discloses the written description of the reference full-length Factor X/Factor Xa zymogen/protease amino acid sequence of SEQ ID NO:2, which is identical to instant SEQ ID NO:1.
‘786 claims (claims 6-7) a method for treatment of a hemostasis related disorder in a patient in need thereof comprising administration of a therapeutically effective amount of the zymogen/protease in a biologically acceptable carrier, wherein the genus of hemostasis disorders (claim 8) are the same or substantially overlap with the instantly recited genus of hemostasis disorders.
‘786 does not recite wherein the Factor Xa variant is encapsulated in a liposome or mixed with phospholipids or micelles. However, with respect to Claim 62, Scott et al disclosed liposomes encapsulating therapeutic agents, including Factor Xa [0031].
Thus, it would have been obvious to one of ordinary skill in the art to modify the Factor Xa variant composition of ‘786 to comprise the Factor Xa agent to be encapsulated encapsulated in a liposome or mixed with phospholipids or micelles with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concept that Factor Xa proteins may be encapsulated in liposomes (Scott et al).  Thus, the instant claim is obvious variants of the Factor Xa variant therapeutic agents claimed in ‘786.

7. 	Claims 45, 51, 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,588,950. Although the claims at issue are not identical, they are not patentably distinct from each other. 
	With respect to Claims 45 and 66-68, ‘950 recites (claim 1) the use of Factor Xa variants, wherein said Factor Xa variants comprise a I235F, I235D, or I235G substitution. While ‘950 recites that the Factor Xa variants further comprise substitutions at position 236, the instantly 
	With respect to Claim 51, ‘950 recites (claim 1) a method of using the Factor Xa variants, the method comprising the step of administering the Factor Xa variants to a subject, whereby those of ordinary skill in the art would immediately recognize that therapeutic pharmaceutical are administered with a pharmaceutically acceptable carrier, as is also disclosed in ‘950 (col 16, lines 45-50). 
Thus, the instantly recited Factor Xa variants are directed to, encompassed by, anticipated by, and obvious variants of the Factor Xa variants claimed in ‘950.

Response to Arguments
Applicant argues that the instant claims are composition claims, and the Examiner has failed to identify the same identical use of the patented ‘950 method claims. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Claims of ‘950 recite wherein the Factor Xa variants comprising the I235F, I235D, or I235G variants reverse an anticoagulant effect (syn. have procoagulant activity). Instant specification discloses the instantly recited Factor Xa variants, e.g. I235G, are essentially equivalent to wildtype for prothrombinase activity (Table 2) and efficiently activate Factor X (Table 1), and thus have anticoagulant effects. Instant method claims are directed to the treatment of bleeding disorders caused by a defect in coagulation, e.g. “bleeding with trauma”, as recited in instant Claim 54, and as disclosed in the instant specification (pg 4, lines 8-9; “where a procoagulant is needed”).

Applicant admits that the present application teaches that the Factor Xa variants cause coagulation.
Applicant’s argument(s) and admission has been fully considered. Claims of ‘950 recite wherein the Factor Xa variants comprising the I235F, I235D, or I235G variants reverse an anticoagulant effect, which is synonymous with having procoagulant activity, as disclosed in the instant specification (pg 4, lines 8-9; “where a procoagulant is needed”).

8. 	Claims 48, 52-53, and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,588,950, as applied to Claims 45, 51, 66-68 above, and in further view of Louvain et al (WO 04/005347; published January 15, 2004; of record in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other. 

	With respect to Claim 48, ‘950 does not recite wherein the Factor Xa variant is encoded by a nucleic acid molecule. However, Louvain et al disclosed nucleic acid molecules encoding the Factor X analogues (pg 7, lines 3-4). 
With respect to Claims 52-53, Louvain et al disclosed the nucleic acid molecules are cloned into an expression vector (pg 7, lines 8-14), e.g. plasmid (pg 10, line 11).
With respect to Claim 63, Louvain et al disclosed a host cell expressing the Factor X/Factor Xa zymogen/protease variants (pg 7, lines 20-22).
With respect to Claim 51, Louvain et al disclosed a pharmaceutical composition comprising the Factor Xa variant (pg 8, lines 3-5, “medicinal products”) in a pharmaceutically acceptable carrier (pg 18, lines 4-5). 
Thus, it would have been obvious to one of ordinary skill in the art to arrive at a nucleic acid molecule, expression vector and host cell comprising said nucleic acid molecules encoding the instantly recited Factor Xa variants with a reasonable expectation of success because the use of expression vectors to express the artisan’s protein of interest is merely old, long-standing, molecular biology routinely practiced in the art for at least 40 years now. Thus, the instant claims are obvious variants of the Factor Xa variants claimed in ‘950.

Conclusion
9. 	Claims 60-61 are objected to for reciting allowable subject matter, but being dependent upon rejected claims.
Claims 45, 48, 51-54, 56, 63, and 66-69 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633